Citation Nr: 1603264	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  06-29 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for a low back disability with scoliosis, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for Reiter's Syndrome (also claimed as a residual of dysentery).

3.  Entitlement to service connection for fibromyalgia (also claimed as a residual of dysentery).

4. Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1949 to September 1952.  He received numerous service awards including the Combat Infantryman Badge and the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and a May 2006 rating decision of the RO in Los Angeles, California.  The case is currently under the jurisdiction of the RO in Los Angeles, California.  This case has been before the Board in June 2009 and January 2011.

In the June 2009 decision, the Board declined to reopen a previously denied claim for entitlement to service connection for a low back disability with scoliosis.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2010, the Court granted a Joint Motion for Remand, vacating and remanding the claim to the Board due to failure to provide adequate notice to the Veteran.  In January 2011, the Board remanded the issue in accordance with the JMR and notice has been effectuated.  The Board also remanded the claims for additional examinations.  There has been substantial compliance with the mandates of the remands.  See Stegall v. West, 11 Vet. App. 268 (1998).
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  The RO denied service connection for a low back disability (scoliosis) in a March 1953 rating decision.  The Veteran was properly notified regarding this decision but did not initiate an appeal.

2.  The March 1953 rating decision is the last final decision prior to the Veteran's request to reopen his claim for a low back disorder in May 2004.

3.  The evidence received since the March 1953 RO decision regarding the low back disability is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claims, and creates a reasonable possibility of an allowance of his claim.

4.  Resolving all doubt in the Veteran's favor, the Veteran's low back disability is causally related to active duty service.

5.  Resolving all doubt in the Veteran's favor, the Veteran's Reiter's Syndrome is causally related to active duty service.

6.  Resolving all doubt in the Veteran's favor, the Veteran's fibromyalgia is causally related to active duty service.

7.  During the pendency of the appeal, bilateral hearing loss has been manifested by no more than auditory acuity level IV in the left ear and II in the right ear.  An exceptional pattern of hearing loss is not shown.


CONCLUSIONS OF LAW

1.  The rating decision of March 1953 is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The Veteran's low back disability was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The Veteran's Reiter's Syndrome was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The Veteran's fibromyalgia was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (DC) 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Given the favorable disposition on the claim to reopen the claim for service connection for a low back disability and the claims for service connection for a low back disability, Reiter's syndrome, and fibromyalgia , further discussion regarding the duties to notify and assist is not needed regarding these issues.

The appeal for an initial compensable rating for hearing loss arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for hearing loss.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.

The Veteran was afforded audiometric VA examinations in February 2011.  The Board finds that the VA examination was adequate as the examiner reviewed the claims folder, considered the Veteran's history and the current examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The reports provide clinical findings which are pertinent to the criteria applicable to rating bilateral hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for a low back disability.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers. "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

In a March 1953 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a low back disability on the basis that while there was evidence of an injury to the Veteran's back in service there was no evidence of a current back disorder upon examination in February 1953.  The Veteran did not appeal that rating decision.

The evidence of record at the time of the March 1953 rating decision included the Veteran's service treatment records, which included an August 1949 enlistment examination which showed a history of scoliosis (mild), with no symptoms and noted scars on the low back.  The STRs also included a January 1951 in-service treatment record showing a contusion to the low back, and a September 1952 separation examination showing combat wounds to the back.  Also of record was a February 1953 VA examination which showed complaints of low back pain but showed normal range of motion and normal X-rays.

In May 2004, the Veteran filed a claim to reopen his previously denied claim for a low back disorder.  Several private treatment records dated from January 1988 to May 2006 were obtained in connection with this claim.  These records show some complaints of back pain but primarily reflect treatment for fibromyalgia, sleep apnea, and a kidney disorder.

Since the JMR and the January 2011 Board remand, a VA opinion, dated in February 2011, has been associated with the claims file.  The February 2011 report offers a positive opinion that the Veteran's back condition is related to service.

The Board finds that some of the evidence received since the 1953 rating decision is new in that it was not previously of record.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  As the lack of a current condition was one of the bases for the previous denial, the evidence that the Veteran has current problems with his low back and the opinion that it is related to service is new and material.  As new and material evidence to reopen the claim for service connection for a low back disability condition has been received, the claim is, therefore, reopened.

III.  Service Connection

The Veteran claims entitlement to service connection for a low back disability, Reiter's Syndrome, and fibromyalgia.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

With regard to the issues of entitlement to service connection for Reiter's Syndrome and fibromyalgia, the Veteran maintains that he suffered from a "serious" case of dysentery during his military service in Korea.  Among the Veteran's decorations are the Combat Infantryman Badge and the Purple Heart.

The Veteran's service treatment records (STR) are negative for dysentery, Reiter's Syndrome, and fibromyalgia.  STRs do show treatment for a low back pain and injury.  Private treatment records show that the Veteran was first diagnosed with Reiter's Syndrome in December 1988.  He was subsequently diagnosed with fibromyalgia in March 1991.

In connection with his claim the Veteran submitted a July 2009 statement from Dr. W.M.C. wherein the doctor opined that the Veteran's currently diagnosed Reiter's Syndrome and fibromyalgia (to include lumbar spine pain) "could" be the result of the Veteran having dysentery while in the military.  This opinion was too speculative to base a decision.  Therefore, the Board remanded the issues for a VA medical opinion.

A VA opinion was provided in February 2011 regarding the issues of a low back disability, Reiter's Syndrome, and fibromyalgia.  The examiner provided the following opinion after reviewing the record: "It is my opinion after very careful review of the records noted, that the Reiter's Syndrome is a result of military service."  The examiner offered this rationale: "This Veteran while in service in Korea had two occurrences which are documented [in the] MSR's, and the other by confirmative history via his asserted details, is documentation of the Veteran having contracted Chancroid which [is] a STS (sexually transmitted disease) and [having] a history of having developed dysentery for which he did have the opportunity for specific diagnosis and it ran it's natural course without documentation (documentation of stool exam./culture/etc.) or specific treatment.  Reiter's syndrome classically is described as a triad of symptoms/signs including urethra synovium, and conjunctiva and occurs typically in males between ages 20-40.  Adhering to assigning a diagnosis based on those three systems being involved leads to...[a] diagnosis in most cases.  The syndrome is noted to follow two forms: 1) following a disease or 2) a dysenteric disease.  The most common cause [for a] STS cause is...Chlamydia Trachomatis.  The record documents Chancroid...  It is for that reason that I opine that the Reiter's could be reasonably concluded to be due to that cause.  However there is the second (2) cause of Reiter's which is a dysentery (diarrhea) [that] can be caused by Salmonella, Sheigella, Campylobacter, Yersinia, and Chlamydia bacterial organisms.  Again a stool exam requiring culture would need to be performed in order for this to have been recognized as the cause of the dysentery.  A viral gastroenteritis would not generally induce significant dysentery.  The symptomatology in Reiter's syndrome can develop and can be intermittent [or] can as a chronic form in up to 60+ percent of cases... With an understanding of the disease process, how easily the diagnosis can be missed and how debilitating and frustrating the symptoms can be as noted in this case, it is reasonable to appreciate the above indicated as STS, Bacterial or both."

The examiner also gave the following opinion: "It is my opinion that the preexisting back condition (scoliosis) was permanently aggravated by [the] documented back strain occurrences while in military service and I likewise [opine] that the documented fibromyositis (fibromyalgia,) is a result of in service aggravation of the occurrences on the preexisting condition (scoliosis).  [It is also] my opinion that the back condition was not caused by the Reiter's syndrome...  It is my opinion that the back condition was aggravated by the Reiter's syndrome...This Veteran has documentation of [a] back condition (scoliosis) present on enlistment exam.  The service inducting the Veteran had knowledge of the condition upon entry into service and then the Veteran assumed soldier responsibilities just as if no spine condition was present.  He was injured and had subsequent documented back symptomatology which persisted following discharge and continues to the present.  The resulting degenerative changes (wear and tear of combat with documented falls/combat injuries) that have resulted from those occurrences are clearly reasonable cause for the low back condition."

The Board finds that this medical opinion provides evidence that weighs in favor of service connection for the three conditions.  The opinion establishes the likelihood that the Reiter's syndrome is related to a STS the Veteran had or from his dysentery.  The examiner also opined that the Veteran's preexisting back condition was aggravated by service and related to injuries he suffered during service.  The examiner opined that the Veteran's fibromyalgia and low back pain are related to the Veteran's dysentery during service.  Finally, the examiner also explained that the Veteran's back condition was aggravated by the Reiter's syndrome.

The RO acknowledged that the medical opinion would warrant service connection.  However, the RO sought an additional medical opinion to determine the level of disability that the Veteran suffers from due to the "closely intertwined conditions/symptoms of Reiter's Syndrome, Fibromyalgia, and lower back degenerative disc disease (DJD)."  However, the Veteran failed to report to the scheduled VA Examination and did not show good cause for not reporting to the examination.  Therefore, the RO denied the claims.  The Board disagrees.  The February 2011 opinion is enough to warrant a finding of service connection.  Whether the opinion provides enough information to provide a rating of those disabilities is another issue not currently before the Board.  Therefore, service connection is warranted.

IV.   Increased Rating for Hearing Loss

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Veteran's appeal originates from a rating decision that granted service connection and assigned the initial rating.  Staged ratings are appropriate in any increased-rating or initial rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119 (1999).

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination los and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, or Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz 38 C.F.R. § 4.86.

The Veteran's service-connected bilateral hearing loss is rated as noncompensable under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.

The Veteran underwent a VA examination in February 2011.  On examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
50
55
60
LEFT
20
35
55
60
70


The pure tone threshold average was 49 in the right ear and 55 in the left ear.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 80 percent in the left ear.  The examiner noted the Veteran had sensorineural hearing loss in both ears.

Applying Tables VI and VII from 38 C.F.R § 4.86(a), provides Roman numeral II for the right ear and Roman numeral IV in the left ear.  Pursuant to Table VII, combining those scores, the appropriate rating is noncompensable.  The Veteran's results did not demonstrate exceptional patterns of hearing loss under 38 C.F.R § 4.86(b).

The examiner also reported that Otoscopy revealed ear canals to be free of cerumen/debris bilaterally.  Tympanic membranes were visualized and tympanograms were within normal limits bilaterally.  

The examiner was asked to opine on a private audiology test that was performed in July 2006.  The results of that test were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
55
65
70
LEFT
15
30
55
65
70

The pure tone threshold average was 56 in the right ear and 55 in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.  The examiner noted that these results "are not considered significantly different from those results obtained in June 2004."  Applying Tables VI and VII from 38 C.F.R § 4.86(a), provides Roman numeral II for the right ear and Roman numeral I in the left ear.  The Veteran is not entitled to a compensable rating based on these results.

Earlier, at a VA examination in July 2004 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
50
60
65
LEFT
20
35
45
65
65

The pure tone threshold average was 52 in the both ears.  Speech audiometry revealed speech recognition ability of 88 percent in both ears.  Applying Tables VI and VII from 38 C.F.R § 4.86(a), provides Roman numeral II in both ears.  The Veteran is not entitled to a compensable rating based on these results.  Therefore, at none of the audiology examinations has the Veteran demonstrated hearing loss that would warrant a compensable rating.

There are also VA treatment records in the claims file.  Those records do not show any audiology test results or opinions worse than the two VA examinations.

The Board has considered the Veteran's statements regarding the severity of his hearing impairment which are credible and probative, but, as noted above, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, 3 Vet. App. 345.  The audiological data presented do not permit the assignment of a compensable schedular at any point in time.

Relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Here, the February 2011 examination reports noted the Veteran's difficulty hearing speech and that the "effects of the disability will be to cause problems hearing speech in most situations."

This notation indicates that the VA examiner did elicit information from the Veteran concerning the functional effects of his disability as required by 38 C.F.R. § 4.1, 4.2, 4.10. See Martinak, 21 Vet. App. at 447.

In this case, the Board finds that the requirements for a higher rating are not met based on the demonstrated levels of hearing impairment, emphasizing that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Thus, a compensable rating must be denied.

The weight of the credible evidence demonstrates that an increased rating for the Veteran's bilateral hearing loss is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss (i.e., difficulty hearing and understanding speech) are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the rating assigned.  The Veteran complained of built up cerumen but none was noted in the examination reports.  The Veteran also complained of vertigo at the February 2011 examination; however, there is no evidence of any complaints or treatment of vertigo in any of the treatment reports.  The 2011 VA examiner specifically noted the Veteran's complaints regarding the effect of hearing loss on occupational function and on daily activities.  See Martinak, 21 Vet. App. at 447.  As the available schedular criteria are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record indicates that the Veteran retired in 2004 and has not claimed that his hearing  makes him unemployable.  A claim for TDIU has not been raised in the record.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.

Entitlement to service connection for a low back disability is warranted.

Entitlement to service connection for Reiter's Syndrome (also claimed as a residual of dysentery) is warranted.

Entitlement to service connection for fibromyalgia (also claimed as a residual of dysentery) is warranted.

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


